                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                       CASE NO.:

EDGAR B. VALLADARES
and other similarly situated individuals,

        Plaintiff(s),
v.

EASTSIDE PIZZA, INC.,
and DAWN M. HURLBURT, individually

      Defendants,
___________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff, EDGAR B. VALLADARES, and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants EASTSIDE

PIZZA, INC., and DAWN M. HURLBURT individually, and alleges:

                           JURISDICTION VENUES AND PARTIES

     1. This is an action to recover money damages for unpaid overtime wages and retaliation

        under the laws of the United States. This Court has jurisdiction pursuant to the Fair

        Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement)

        (“the Act”).

     2. Plaintiff EDGAR B. VALLADARES is a covered employee for purposes of the Act. The

        Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

        Honorable Court. The Plaintiff is a covered employee for purposes of the Act.




                                            Page 1 of 18
3. Defendant EASTSIDE PIZZA, INC., (hereinafter EASTSIDE PIZZA, or Defendant) is a

   Florida corporation, having a place of business in Miami-Dade County, Florida, where

   the Plaintiff worked. The defendant was engaged in interstate commerce.

4. The individual Defendant DAWN M. HURLBURT was and                             is now, the

   owner/partner/officer and operator of Defendant Corporation EASTSIDE PIZZA. This

   individual Defendant was the employer of Plaintiff and others similarly situated within

   the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

5. All the actions raised in this complaint took place in Miami/Dade County Florida, within

   the jurisdiction of this Court.

                              GENERAL ALLEGATIONS

6. This cause of action is brought by Plaintiff EDGAR B. VALLADARES as a collective

   action to recover from the Defendants overtime compensation, liquidated damages, and

   the costs and reasonable attorney’s fees under the provisions of Fair Labor Standards Act,

   as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of Plaintiff and

   all other current and former employees similarly situated to Plaintiff (“the asserted class”)

   and who worked in excess of forty (40) hours during one or more weeks on or after

   November 2019, (the “material time”) without being properly compensated.

7. Defendant EASTSIDE PIZZA is an Italian and pizza restaurant located at 731 NE79th

   Street, Miami, Florida 33138, where the Plaintiff worked

8. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT employed Plaintiff

   EDGAR B. VALLADARES approximately from November 01, 2019, to March 13,

   2020, or 19 weeks.




                                       Page 2 of 18
9. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff

   had duties as a pizza cook and prep cook. The Plaintiff was paid at the rate of $15.00 an

   hour. The Plaintiff’s overtime rate should be $22.50 an hour.

10. During his time of employment with Defendants, Plaintiff had a very irregular schedule,

   Plaintiff worked 5 days per week morning and afternoon shifts an average of 41 hours

   weekly. The Plaintiff was unable to take bonafide lunch periods.

11. The Plaintiff always worked more than 40 hours in a week period, but he was paid for an

   average of 38 regular hours, and he was not paid for his overtime hours.

12. The Plaintiff did not clock in and out. However, the Defendants were able to keep track

   of the hours worked by the Plaintiff and other similarly situated individuals.

13. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

   rate of time and one-half his regular rate for every hour that he worked in excess of forty

   (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

   207(a)(1).

14. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

   information about the real number of working hours, wage rate, employment taxes, etc.

15. The Plaintiff was not in agreement with the wages received every week and he

   complained to Manager Vicente LNU multiple times.

16. The Plaintiff complained about overtime pay for the last time on March 13, 2020, and as

   a result, Defendants fired Plaintiff.

17. Plaintiff EDGAR B. VALLADARES seeks to recover regular and overtime wages for

   every hour in excess of 40 that he worked, liquidated damages, and any other relief as

   allowable by law.



                                           Page 3 of 18
18. The additional persons who may become Plaintiffs in this action are employees and/or

   former employees of Defendants who are and who were subject to the unlawful payroll

   practices and procedures of Defendants and were not paid overtime wages at the rate of

   time and one half of their regular rate of pay for all overtime hours worked in excess of

   forty.

                            COUNT I:
         WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
        FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

19. Plaintiff EDGAR B. VALLADARES re-adopts every factual allegation as stated in

   paragraphs 1-18 above as if set out in full herein.

20. This cause of action is brought by Plaintiff EDGAR B. VALLADARES as a collective

   action to recover from the Defendants overtime compensation, liquidated damages, costs

   and reasonable attorney’s fees under the provisions of the Fair Labor Standards Act, as

   amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”), on behalf of Plaintiff and all

   other current and former employees similarly situated to Plaintiff (“the asserted class”)

   and who worked in excess of forty (40) hours during one or more weeks on or after

   November 2019, (the “material time”) without being compensated “at a rate not less than

   one and a half times the regular rate at which he is employed.”

21. The Defendant EASTSIDE PIZZA was and is engaged in interstate commerce as defined

   in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a

   retail business operating as a fast food and pizza restaurant and is engaged in interstate

   commerce.     The Defendant had more than two employees recurrently engaged in

   commerce or in the production of goods for commerce by regularly and recurrently

   ordering restaurant supplies produced out of state, by using the instrumentalities of



                                       Page 4 of 18
   interstate commerce to accept and solicit funds from non-Florida sources, by using

   electronic devices to authorize credit card transactions. Upon information and belief, the

   annual gross revenue of the Employer/Defendant was always material hereto in excess of

   $500,000 per annum. By reason of the foregoing, Defendant’s business activities involve

   those to which the Fair Labor Standards Act applies. Therefore, there is FLSA enterprise

   coverage.

22. Plaintiff and those similarly situated were employed by an enterprise engaged in

   interstate commerce. Plaintiff and those similarly situated through their daily activities

   were regularly engaged in interstate commerce. The Plaintiff regularly handled and

   worked on goods and materials that were produced for commerce and were moved across

   State lines at any time during business. Therefore, there is FLSA individual coverage.

23. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT employed Plaintiff

   EDGAR B. VALLADARES approximately from November 01, 2019, to March 13,

   2020, or 19 weeks.

24. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff

   had duties as a pizza cook and prep cook. The Plaintiff was paid at the rate of $15.00 an

   hour. The Plaintiff’s overtime rate should be $22.50 an hour.

25. During his time of employment with Defendants, Plaintiff had a very irregular schedule,

   Plaintiff worked 5 days per week morning and afternoon shifts an average of 41 hours

   weekly. The Plaintiff was unable to take bonafide lunch periods.

26. The Plaintiff always worked more than 40 hours, but he was not paid for overtime hours.

27. The Plaintiff did not clock in and out. However, the Defendants were able to keep track

   of the hours worked by the Plaintiff and other similarly situated individuals.



                                       Page 5 of 18
28. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

   rate of time and one-half his regular rate for every hour that he worked in excess of forty

   (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

   207(a)(1).

29. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

   information about the real number of working hours, wage rate, employment taxes, etc.

30. The records, if any, concerning the number of hours worked by the Plaintiff and those

   similarly situated, and the compensation actually paid to such employees should be in the

   possession and custody of the Defendants. However, upon information and belief,

   Defendants did not maintain time accurate records of hours worked by the Plaintiff and

   other employees.

31. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

32. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time

   of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime

   wages is as follows:

   * Please note that these amounts are based on a preliminary calculation and that these
   figures could be subject to modifications as discovery could dictate.

       a. Total amount of alleged unpaid O/T wages:

           Four Hundred Twenty-Seven Dollars and 00/100 ($427.50)

       b. Calculation of such wages:

           Relevant weeks of employment: 19 weeks
           Total number of relevant weeks: 19 weeks
           Total hours worked: 41 hours weekly
           Total overtime hours: 1 hour weekly
           Regular rate: $15.00 an hour x 1.5 = $22.50
           Overtime rate: $22.50 an O/T hour



                                       Page 6 of 18
          O/T rate $22.50 x 1-hour weekly=$22.50 x 19 weeks=$427.50

       c. Nature of wages (e.g. overtime or straight time):

          This amount represents unpaid overtime wages.

33. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a)

   (1). In that, Plaintiff and those similarly-situated performed services and worked in

   excess of the maximum hours provided by the Act but no provision was made by the

   Defendants to properly pay them at the rate of time and one half for all hours worked in

   excess of forty hours (40) per workweek as provided in said Act.

34. Defendants knew and/or showed reckless disregard of the provisions of the Act

   concerning the payment of overtime wages as required by the Fair Labor Standards Act

   and remain owing Plaintiff and those similarly-situated these overtime wages since the

   commencement of Plaintiff’s and those similarly-situated employee’s employment with

   Defendants as set forth above, and Plaintiff and those similarly-situated are entitled to

   recover double damages.

35. At the times mentioned, individual Defendant DAWN M. HURLBURT was the

   owner/partner/manager of EASTSIDE PIZZA. Defendant DAWN M. HURLBURT w as

   the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

   of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

   acted directly in the interests of EASTSIDE PIZZA in relation to its employees, including

   Plaintiff and others similarly situated. Defendant DAWN M. HURLBURT had absolute

   financial and operational control of the Corporation, determining terms and working

   conditions of Plaintiff and other similarly situated employees, and she is jointly and

   severally liable for Plaintiff’s damages.



                                       Page 7 of 18
   36. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT willfully and intentionally

       refused to pay Plaintiff overtime wages at the rate of time and one half his regular rate, as

       required by the law of the United States, and remain owing Plaintiff these overtime

       wages since the commencement of Plaintiff’s employment with Defendants as set forth

       above.

   37. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff EDGAR B. VALLADARES and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff EDGAR B. VALLADARES and other similarly situated

           individuals and against the Defendants EASTSIDE PIZZA and DAWN M.

           HURLBURT based on Defendants’ willful violations of the Fair Labor Standards

           Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff EDGAR B. VALLADARES actual damages in the amount shown to

           be due for unpaid overtime compensation for hours worked in excess of forty weekly,

           with interest; and

       C. Award Plaintiff an equal amount in double damages/liquidated damages; and

       D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.




                                           Page 8 of 18
                                         JURY DEMAND

Plaintiff EDGAR B. VALLADARES demands trial by a jury of all issues triable as of right by a

jury.

                                COUNT II:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

    38. Plaintiff EDGAR B. VALLADARES re-adopts every factual allegation as stated in

        paragraphs 1-18 of this complaint as if set out in full herein.

    39. This action is brought by Plaintiff EDGAR B. VALLADARES and those similarly-

        situated to recover from the Employer EASTSIDE PIZZA unpaid minimum wages, as

        well as an additional amount as liquidated damages, costs, and reasonable attorney’s fees

        under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of

        29 U.S.C. §206.

    40. The employer EASTSIDE PIZZA was engaged in interstate commerce as defined in §§ 3

        (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a retail

        company performing as a restaurant. The Defendant has more than two employees

        directly and recurrently engaged in interstate commerce. Upon information and belief, the

        annual gross revenue of the Employer/Defendant was always in excess of $500,000 per

        annum. Therefore, there is enterprise coverage.

    41. The Plaintiff was employed by an enterprise engaged in interstate commerce. The

        Plaintiff and other employees similarly situated handled and worked on goods and

        materials and materials that were moved across State lines at any time during the

        business. Therefore, there is individual coverage.




                                            Page 9 of 18
42. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

   workweek is engaged in commerce or the production of goods for commerce, or is

   employed in an enterprise engaged in commerce or in the production of goods for

   commerce, wages at the following rates:

   (1) except as otherwise provided in this section, not less than—

   (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

   (B) $6.55 an hour, beginning 12 months after that 60th day; and

   (C) $7.25 an hour, beginning 24 months after that 60th day

43. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT employed Plaintiff

   EDGAR B. VALLADARES approximately from November 01, 2019, to March 13,

   2020, or 19 weeks.

44. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff

   had duties as a pizza cook and prep cook. The Plaintiff was paid at the rate of $15.00 an

   hour. The Plaintiff’s overtime rate should be $22.50 an hour.

45. During his time of employment with Defendants, Plaintiff had a very irregular schedule,

   Plaintiff worked 5 days per week morning and afternoon shifts an average of 41 hours

   weekly. The Plaintiff was unable to take bonafide lunch periods.

46. The Plaintiff always worked more than 40 hours in a week period, but he was paid for an

   average of 38 regular hours. There is a substantial number of hours that were not paid at

   any rate, not even the minimum wage rate.

47. The Plaintiff did not clock in and out. However, the Defendants were able to keep track

   of the hours worked by the Plaintiff and other similarly situated individuals.




                                      Page 10 of 18
48. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of t he

   Fair Labor Standards Act.

49. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

   information about the real number of working hours, wage rate, employment taxes, etc.

50. The records, if any, concerning the number of hours worked by Plaintiff EDGAR B.

   VALLADARES, and all others similarly situated employees, and the compensation paid

   to such employees should be in the possession and custody of Defendant. However, upon

   information and belief, the Defendant did not maintain accurate and complete time

   records of hours worked by the Plaintiff and other employees in the asserted class.

51. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

52. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

   of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum

   wage is as follows:

   *Plaintiff wage-rate was $15.00 an hour. Florida's minimum wage is higher than the
   federal minimum wage. As per FLSA regulations, the higher minimum wage applies.

       a. Total amount of alleged unpaid wages:

           Three Hundred Twenty-Five Dollars and 28/100 ($325.28)

       b. Calculation of such wages:

           Total relevant weeks of employment: 19 weeks
           Total relevant weeks of employment:19 weeks
           Total hours worked: 41 hours weekly average
           Total number of hours paid: 38 average
           Total number of regular unpaid hours: 2 hours average weekly
           Fl. Minimum wages: $8.56 an hour

           Min. Wage $8.56 x 2 hours=$17.12 weekly x 19 weeks=$325.28

       c. Nature of wages:



                                      Page 11 of 18
          This amount represents unpaid minimum wages.

53. Defendants EASTSIDE PIZZA, and DAWN M. HURLBURT willfully and intentionally

   refused to pay Plaintiff minimum wages as required by the law of the United States, and

   remain owing Plaintiff these minimum wages since the commencement of Plaintiff’s

   employment with Defendants as set forth above.

54. Defendants EASTSIDE PIZZA, and DAWN M. HURLBURT knew and/or showed a

   reckless disregard of the provisions of the Act concerning the payment of minimum

   wages as required by the Fair Labor Standards Act and remain owing Plaintiff these

   minimum wages as set forth above, and Plaintiff is entitled to recover double damages.

55. At the times mentioned, individual Defendant DAWN M. HURLBURT was the

   owner/partner/manager of EASTSIDE PIZZA. Defendant DAWN M. HURLBURT was

   the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

   of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

   acted directly in the interests of EASTSIDE PIZZA in relation to its employees, including

   Plaintiff and others similarly situated. Defendant DAWN M. HURLBURT had absolute

   financial and operational control of the Corporation, determining terms and working

   conditions of Plaintiff and other similarly situated employees, and she is jointly and

   severally liable for Plaintiff’s damages.

56. Defendants EASTSIDE PIZZA, and DAWN M. HURLBURT willfully and intentionally

   refused to pay Plaintiff minimum wages as required by the law of the United States, and

   remain owing Plaintiff these minimum wages since the commencement of Plaintiff’s

   employment with Defendants as set forth above. The Plaintiff has retained the law




                                      Page 12 of 18
        offices of the undersigned attorney to represent him in this action and is obligated to pay

        a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff EDGAR B. VALLADARES and those similarly situated respectfully

request that this Honorable Court:

    A. Enter judgment for Plaintiff EDGAR B. VALLADARES and against the Defendants

        EASTSIDE PIZZA, and DAWN M. HURLBURT based on Defendants’ willful

        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

        Regulations; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

        wages, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff EDGAR B. VALLADARES and those similarly situated demand trial by a jury of all

issues triable as of right by a jury.

                             COUNT III:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
          RETALIATORY DISCHARGE; AGAINST ALL DEFENDANTS

    57. Plaintiff EDGAR B. VALLADARES re-adopts every factual allegation as stated in

        paragraphs 1-18 of this complaint as if set out in full herein.




                                            Page 13 of 18
58. The employer EASTSIDE PIZZA was engaged in interstate commerce as defined in §§ 3

   (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant is a retail

   company performing as a restaurant. The Defendant has more than two employees

   directly and recurrently engaged in interstate commerce. Upon information and belief, the

   annual gross revenue of the Employer/Defendant was always in excess of $500,000 per

   annum. Therefore, there is enterprise coverage.

59. The Plaintiff was employed by an enterprise engaged in interstate commerce. The

   Plaintiff and other employees similarly situated handled and worked on goods and

   materials and materials that were moved across State lines at any time during the

   business. Therefore, there is individual coverage.

60. Defendant EASTSIDE PIZZA was and is subjected to the provisions of the Fair Labor

   Standards Act (FLSA).

61. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

   hours in any workweek, the employer must compensate the employee for hours in excess

   of forty at the rate of at least one and one-half times the employee's regular rate…"

62. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr. to

   an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

63. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

   or in any other manner discriminate against any employee because such employee has

   filed any complaint or instituted or caused to be instituted any proceeding under or

   related to this chapter, or has testified or is about to testify in any such proceeding,......”




                                        Page 14 of 18
64. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT employed Plaintiff

   EDGAR B. VALLADARES approximately from November 01, 2019, to March 13,

   2020, or 19 weeks.

65. The Plaintiff was hired as a non-exempted full-time restaurant employee. The Plaintiff

   had duties as a pizza cook and prep cook. The Plaintiff was paid at the rate of $15.00 an

   hour. The Plaintiff’s overtime rate should be $22.50 an hour.

66. During his time of employment with Defendants, Plaintiff had a very irregular schedule,

   Plaintiff worked 5 days per week morning and afternoon shifts an average of 41 hours

   weekly. The Plaintiff was unable to take bonafide lunch periods.

67. The Plaintiff always worked more than 40 hours in a week period, but he was paid for an

   average of 38 regular hours, and he was not paid for his overtime hours.

68. The Plaintiff did not clock in and out. However, the Defendants were able to keep track

   of the hours worked by the Plaintiff and other similarly situated individuals.

69. Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours at the

   rate of time and one-half his regular rate for every hour that he worked in excess of forty

   (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

   207(a)(1).

70. The Plaintiff was paid strictly in cash every week, without any paystub providing basic

   information about the real number of working hours, wage rate, employment taxes, etc.

71. The Plaintiff was not in agreement with the wages received every week and he

   complained to Manager Vicente LNU multiple times.

72. These complaints constituted protected activity under the Fair Labor Standards Act.




                                      Page 15 of 18
73. On or about March 13, 2020, the Plaintiff complained to manager Vicente LNU for the

   last time.

74. As a result of the Plaintiff’s multiple complaints, the Plaintiff was fired by the

   Defendants.

75. At all times during his employment with Defendants, Plaintiff performed his duties

   satisfactorily. There was no reason other than a retaliatory action to terminate Plaintiff’s

   employment with Defendants.

76. There is closed proximity between the Plaintiff’s protected activity and the date of his

   termination.

77. At the times mentioned, individual Defendant DAWN M. HURLBURT was the

   owner/partner/manager of EASTSIDE PIZZA. Defendant DAWN M. HURLBURT was

   the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

   of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

   acted directly in the interests of EASTSIDE PIZZA in relation to its employees, including

   Plaintiff and others similarly situated. Defendant DAWN M. HURLBURT had absolute

   financial and operational control of the Corporation, determining terms and working

   conditions of Plaintiff and other similarly situated employees, and she is jointly and

   severally liable for Plaintiff’s damages.

78. Defendants EASTSIDE PIZZA and DAWN M. HURLBURT willfully and intentionally

   refused to pay Plaintiff minimum and overtime wages as required by the FLSA, and then

   retaliated against Plaintiff by firing him.




                                       Page 16 of 18
   79. The motivating factor which caused the Plaintiff’s termination as described above was

         the complaint seeking overtime wages from the Defendants. In other words, the Plaintiff

         would not have been discharged but for his complaint about overtime wages.

   80. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)

         (3) and, as a direct result, the Plaintiff has been damaged.

   81. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

         this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff EDGAR B. VALLADARES respectfully requests that this Honorable

Court:

         A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

            complained of herein violated provisions of the Fair Labor Standards Act;

         B. Enter judgment against Defendants EASTSIDE PIZZA, and DAWN M. HURLBURT

            that Plaintiff EDGAR B. VALLADARES recovers compensatory, damages and an

            equal amount of liquidated damages as provided under the law and in 29 U.S.C. §

            216(b);

         C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

         D. Order the Defendants to make whole the Plaintiff by providing appropriate back pay

            and other benefits wrongly denied in an amount to be shown at trial and other

            affirmative relief;

         E. Plaintiff EDGAR B. VALLADARES further prays for such additional relief as the

            interests of justice may require.




                                                Page 17 of 18
                                     JURY DEMAND

Plaintiff EDGAR B. VALLADARES demands trial by a jury of all issues triable as of right by a

jury.

Dated: April 7, 2020

                                             Respectfully submitted,


                                             By: _/s/ Zandro E. Palma____
                                             ZANDRO E. PALMA, P.A.
                                             Florida Bar No.: 0024031
                                             9100 S. Dadeland Blvd.
                                             Suite 1500
                                             Miami, FL 33156
                                             Telephone: (305) 446-1500
                                             Facsimile: (305) 446-1502
                                             zep@thepalmalawgroup.com
                                             Attorney for Plaintiff




                                       Page 18 of 18
